The sled was exempt from attachment, but the wagon was not. Wilkinson v. Alley, 45 N.H. 551; Pierce v. Gray, 7 Gray 67; Webster v. Orne, 45 Vt. 40.
The sled was obtained and used by the plaintiff for the purpose of drawing wood and timber, cut from his wood-lot, to the market for sale, and for his own use, and the case finds that he was engaged in this business when not employed at his trade as a shoemaker; and we think the sled may be regarded as a tool of the plaintiff's occupation, within the meaning of the statute.
The wagon was a one-horse buggy, and the plaintiff used it for the purposes for which such wagons are ordinarily used. It cannot be regarded as a tool of the plaintiff's trade as a shoemaker; neither was it used for drawing wood and lumber from his land. Its use may have been a convenience, but it was not a necessity, either in the plaintiff's employment at his trade or in the use of his land; and we do not think it comes within the class of articles exempted from attachment.
Case discharged.
BINGHAM, J., did not sit.